DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 5 and 7 should recite “… by the one or more processors …” to have proper antecedent basis/form.  

Claim 3 is objected to because of the following informalities: line 2 recites “the individual’s health data” but depends from claim 1 (via claim 2) which recites “an individual user.” To preserve proper antecedent form, the claims should either refer only to an “individual” or to an “individual user,” but not both.  

Claims 7 and 14 are objected to because of the following informalities: the phrase “one of the following” should be immediately followed by a colon (instead of a comma) to introduce the list of bio-signal types.

Claim 8 is objected to because of the following informalities:  there appears to be unnecessary extra spacing in line 6 between “computer” and “processors.” 

Claims 12-14 and 19-20 are objected to because of the following informalities:  these claims each include a comma after the word “wherein,” when it should instead be used immediately prior to that word (as in claims 2 or 5-7, for example). 

Claim 15 is objected to because of the following informalities: the word “sorted” in line 3 appears to be a misspelling of “stored” in this context (since it refers to being stored on storage media). 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 2 recites “… wherein the prediction of the first-bio signal …” The first bio-signal is not predicted, though. Per claim 1, it is received, after which the latent bio-signal is predicted. It is unclear why claim 2 recites a prediction of the first bio-signal, which thus renders the claim indefinite.
Similarly, claims 9 and 16 recite “… wherein the prediction of the analysis of the first bio-signal …” These recitations are unclear because (1) the analysis of the first bio-signal is not predicted (rather, the subsequent prediction step is based on the analysis) and (2) the first bio-signal is received and analyzed, but not predicted (rather, the latent bio-signal is predicted). 
For the purposes of examination, claims 2, 9 and 16 will be treated as if they recite “… wherein the prediction of the latent bio-signal is …”

Claim 4 is rejected because the “sending …” step does not specify “by the one or more processors,” despite the fact that all of the other steps in claims 1-7 include this language. As such, this gives rise to an ambiguity as to whether this “sending …” step needs to be performed by the processors. Correction and/or clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-20 are directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). For example, a doctor can mentally analyze a biosignal of a patient and make predictions of a latent biosignal based on their knowledge and experience. As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally, but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Applicant’s invention is essentially a computer-implemented automation of an otherwise mental diagnostic process. There is no improvement to the technology being used because Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are processors, computer readable storage media, and a smart phone or smart watch. The Examiner takes official notice that these items were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0306935 A1 to Rajan et al. (hereinafter “Rajan”).
	Regarding Claims 1, 8 and 15, Rajan teaches a computer implemented method for predicting latent bio-signals, the computer implemented method comprising: 
receiving, by one or more processors, a first bio-signal of an individual user (see e.g. “the application server 102 may receive a measure of the one or more physiological parameters of the first human subject” in Para. 42; see generally Paras. 41-43 and the abstract); 
analyzing, by the one or more processors, the first bio-signal (see e.g. “Thereafter, based on the measure of the one or more physiological parameters of the first human subject, the application server 102 may predict the health condition of the first human subject using the classifier” in Para. 43; see generally Paras. 41-43 and the abstract); 
predicting, by one or more processors, at least one latent bio-signal based on the analysis of the first bio-signal (see e.g. “Thereafter, based on the measure of the one or more physiological parameters of the first human subject, the application server 102 may predict the health condition of the first human subject using the classifier” in Para. 43; see generally Paras. 41-43 and the abstract); and 
sending, by one or more processors, the latent bio-signal to an electronic device (see e.g. “The application server 102 may then display the predicted health condition of the first human subject through a user-interface on the human subject-computing device 106” in Para. 43; see generally Paras. 41-43 and the abstract).

	Regarding Claims 2, 9 and 16, see e.g. the discussion of cluster models in Paras. 19-20, 32, 82, 91, 105, and 128.

	Regarding Claims 3, 10 and 17, see e.g. “may receive a measure of the one or more physiological parameters of the first human subject” in Para. 42.

	Regarding Claims 5, 12 and 19, see e.g. “the classifier is trained based on historical data” in Para. 36 and “‘Training’ refers to a process of updating/tuning a classifier using a historical data such that the classifier is able to predict the one or more categories in the historical data with a greater accuracy” in Para. 37.

	Regarding Claims 6, 13 and 20, see e.g. “The human subject-computing device 106 may include a variety of computing devices such as, but not limited to, a laptop, a personal digital assistant (PDA), a tablet computer, a smartphone, a phablet, and the like” in Para. 50.

	Regarding Claims 7 and 14, see e.g. “heart rate” in Paras. 48 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan.
	Regarding Claims 4, 11 and 18, Rajan teaches the invention of claims 2, 9 and 17 as discussed above, but fails to explicitly state that the “first subject” first biosignal and latent biosignal are sent to the clustering model to continuously update/retrain the model. However, as noted by Rajan in Paras. 36-37 (and as is well known in this art), the process of “training” a classifier “refers to a process of updating/tuning a classifier using historical data such that the classifier is able to predict the one or more categories in the historical data with a greater accuracy.” It logically follows that as new data is uncovered (in this case for the “first subject” in Rajan), that data can and should be used to update and retrain the training of the model(s) so that their accuracy can be further improved (since, in the future, this data will be “historical” data). As such, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Rajan to continuously update/retrain the model(s) with the received biosignal and predicted latent biosignal because doing so would advantageously continue to improve the accuracy of the model(s). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vairavan ‘227: see the abstract;
Kim ‘609: see the abstract;
Starr ‘762: see Para. 31;
Ku ‘972: see Para. 45.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792